Citation Nr: 1450994	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis (claimed as allergies), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a hand condition, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

4.  Entitlement to a bilateral knee condition.

5.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from March 1968 to November 1968.  The Veteran's personnel records indicate that he did serve in the Republic of Vietnam, and as a result, exposure to herbicides is conceded.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009, August 2009, and February 2012 rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The February 2012 rating decision denied entitlement to service connection for diabetes and a hand condition.  In the Veteran's March 2012 notice of disagreement (NOD) he specifically disagreed with both issues.  As a result, a July 2012 Statement of the Case (SOC) was issued for both issues.  However, in the Veteran's August 2012 Form 9 Substantive Appeal, he states that he is only appealing the hand condition (among other previously appealed issues).  As a result, the Veteran did not perfect an appeal with respect to his claim for entitlement to service connection for diabetes and that matter is not before the Board.

The Board notes that the Veteran has not been afforded a Board hearing.  In his September 2009 NOD, he statement that "I want a hearing with the Board."  However, in subsequent Form 9 Substantive Appeals filed by the Veteran in February 2010 and August 2012, he specifically declines a Board hearing.  In addition, the Veteran has not since raised the issue of a Board hearing or expressed his continued desire for a Board hearing.  As a result, the Board deems the Veteran's request for a Board hearing withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issues of entitlement to service connection for a urinary tract condition, posttraumatic stress disorder, and a left shoulder condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a urinary tract condition, PTSD, and a left shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A left knee disorder was noted at entry into service and was not permanently worsened therein.  

2.  The preponderance of the evidence is against a finding that the Veteran currently has a right knee disability.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).

2.  A right knee condition was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in a June 2009 letter, subsequent to the most recent rating decision denying entitlement to service connection for a bilateral knee condition in August 2009.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for claimed bilateral knee conditions in August 2012.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Service Connection for a Left Knee Condition

The Veteran contends that he aggravated a preexisting left knee condition during his military service.  Specifically, the Veteran has stated that he injured his knee jumping from a helicopter.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 131; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service.  38 U.S.C.A. § 1111.  If such a condition is not noted upon enlistment, the presumption of soundness will apply.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.   3d 1089  (Fed. Cir. 2004). 

With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The Veteran has stated, and the record indicates, that the Veteran had a preexisting left knee condition upon entrance into service.  According to the Veteran, he had a "weak knee" upon enlistment.  A knee condition was noted at his enlistment examination. 

The Veteran is currently diagnosed with chondromalacia patellae of the left knee, as diagnosed at his August 2010 VA examination.  

The August 2010 VA examiner concluded that the Veteran's knee condition clearly and unmistakably existed prior to service, and that the knee condition was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In reaching this conclusion after a thorough and complete review of the Veteran's claims file, the examiner explained:

The examiner accepts as fact all statements made by the Veteran regarding his left knee injury.  The Veteran, however, did not seek medical care for the left knee issue until well into the 21st century....Additionally, given the lack of any radiological findings on either knee and the lack of any physical finding, no progression of any knee condition can be found on either knee.

The Veteran asserts that his preexisting left knee condition was aggravated by service.  He has specifically described hurting his knee while making an eight foot jump from a helicopter in November 1968.

The Board has no reason to question the credibility of the Veteran's statements regarding his in-service injury, even though such an injury is not documented in service treatment records.  The Veteran is also competent to report on the symptoms relating to his left knee pain after separation from service.  However, the weight of the evidence supports a finding that the Veteran's preexisting left knee condition was clearly and unmistakably not permanently worsened by his military service.  

The available medical evidence does shows clearly and unmistakably that the Veteran's preexisting left knee condition was not permanently aggravated by his military service.  The Veteran has not submitted private medical records with a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

With respect to the VA examiner's opinion, the Board notes that the United States Court of Appeals for the Federal Circuit finding in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), holding that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  However, the examiner's opinion does not rest on the lack of medical treatment records, but rather the Veteran's self-reported history that he did not seek treatment until 1998 and again in 2009 or 2010 for his left knee condition.  In addition, the examiner relies heavily on the current condition of the Veteran's left knee as well.

The favorable evidence of an aggravation of the Veteran's preexisting left knee condition consists solely of the current assertions of the Veteran and his wife.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past relating to a left knee condition, he has presented no probative clinical evidence of a permanent worsening of his left knee condition due to military service.  The Veteran sought no treatment for his left knee condition while in service, and the medical evidence of records suggests that there is no medical evidence of an aggravation of his left knee condition.

While competent to report symptoms, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to any aggravation of his claimed left knee condition due to military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his left knee condition.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to an aggravation of his left knee condition due to his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence.

In summary, while there is some favorable evidence, primarily the Veteran's and his wife's lay statements, the Board has placed much greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that concludes that the Veteran's preexisting left knee condition was clearly and unmistakably not aggravated by his military service.  The medical opinion outweighs the Veteran's lay contentions.  Although the evidence of record shows a preexisting left knee condition, it also contain clear and unmistakable evidence that the condition was not aggravated by the Veteran's military service.   As a result, service connection is not warranted.

III.  Service Connection for a Right Knee Condition

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

There is no evidence that the Veteran has been diagnosed with a specific right knee condition during the claims period.  Additionally, at the Veteran's August 2010 VA examination he specifically denied having any right knee condition.  

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that a right knee disability has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability. See Brammer, supra.


ORDER

Entitlement to a bilateral knee condition is denied.


REMAND

After carefully considering the matter, the Board finds that the Veteran's claims must be remanded for further evidentiary development.

With respect to the Veteran's claim for entitlement to service-connection for a hand condition and hypertension, the Board finds that a VA examination is warranted in order to determine the etiology of these conditions.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board notes that the Veteran was afforded December 2011 VA diabetes examination, in which the examiner concluded that he was not suffering from peripheral neuropathy.  However, a specific hand examination has not been performed.  In light of a recorded diagnosis of carpal tunnel syndrome, the Board finds that an examination is necessary.

Regarding the Veteran's claim for entitlement to service connection for allergies, the Board notes the August 2012 VA examination diagnosing him with allergic rhinitis.  The examiner concluded that the Veteran's allergic rhinitis was less likely than not due to his military service, explaining that he did not receive care until 1985.  In addition, the examiner states that the Veteran's allergic rhinitis is not due to Agent Orange.  However, it appears that the examiner reaches this conclusion specifically because it is not listed as a disease under 38 C.F.R. § 3.309(e), determined to be presumptively service-connected as a result of herbicide exposure.  However, an opinion as to whether the Veteran's allergic rhinitis is etiologically related to his in-service herbicide exposure is warranted, regardless of there being no presumption.

As to the Veteran's claim for entitlement to nonservice-connected (NSC) pension benefits, the Board finds that additional evidentiary development is necessary.  The Veteran was most recently examined in August 2012 and December 2011 for some of his NSC disabilities.  It is not clear that he has ever been properly examined to determine the extent of his hypertension or hand condition.  As the Veteran's NSC disabilities have not met the threshold for a grant of NSC pension benefits, and the record suggests that his symptoms may be worse than currently reflected, the Board finds that a remand is necessary to afford the Veteran current examinations for his NSC disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Schedule the Veteran for a VA hand examination with an examiner of appropriate expertise in order to determine the etiology of any currently diagnosed bilateral hand disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of any bilateral hand disability during the appellate period.  The appellate period encompasses any time after the Veteran's January 2009 claim.

If possible, the examiner should provide a specific diagnosis for any current hand disability, or any hand disability diagnosed since January 2009.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hand disability is causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hand disability was caused by the Veteran's in-service herbicide exposure. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  In addition, the examiner should address the Veteran's lay statements, relevant service treatment records, and any additional relevant medical records.  

3.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise in order to determine the etiology of the Veteran's hypertension.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's hypertension.
Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by the Veteran's in-service herbicide exposure. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  In addition, the examiner should address the Veteran's lay statements, relevant service treatment records, and any additional relevant medical records.  

4.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise in order to determine the etiology of the Veteran's allergic rhinitis.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's allergic rhinitis.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's allergic rhinitis is causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's allergic rhinitis was caused by the Veteran's in-service herbicide exposure. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  In addition, the examiner should address the Veteran's lay statements, relevant service treatment records, and any additional relevant medical records.  

5.  Schedule the Veteran for a VA pension examination by an appropriate examiner(s) to determine the nature, extent and severity of each NSC disability. 

The purpose of the examination is to determine whether the non-service-connected disabilities have caused this particular Veteran to be unemployable.  All necessary tests must be performed. The examiner must record pertinent medical complaints, symptoms, clinical findings, and comment on the functional limitation, if any, caused by each of the Veteran's non-service-connected disabilities. 

Following the examination, the examiner must prepare an opinion addressing whether the Veteran is permanently and totally disabled from the combined impact of his non-service-connected disabilities.  Specifically, the examiner must address whether the appellant is:

 (a) Unemployable as a result of a disability reasonably certain to continue throughout the life of the Veteran; or

(b) Suffering from any disability or disabilities sufficient to render it impossible for the average person to follow a substantially gainful employment and such disability or disabilities will continue throughout the life of the Veteran; or

(c) Suffering from any disease(s) or disorder(s) justifiably determined to render the Veteran permanently and totally disabled.

Each examiner must be provided access to the Veteran's claims folder, Virtual VA and VBMS files for review. The examiner(s) must state whether such review was accomplished.  The examiner(s) must provide a discussion of the rationale for all opinions rendered with consideration of the pertinent medical and lay evidence of record.

6.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


